UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-4126


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JEREMY EVAN BEATTY,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Robert J. Conrad, Jr., District Judge. (3:15-cr-00068-RJC-1)


Submitted: April 26, 2018                                         Decided: May 3, 2018


Before GREGORY, Chief Judge, THACKER, Circuit Judge, and SHEDD, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Ross Hall Richardson, Executive Director, Joshua B. Carpenter, FEDERAL
DEFENDERS OF WESTERN NORTH CAROLINA, INC., Asheville, North Carolina,
for Appellant. Amy Elizabeth Ray, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Jeremy Evan Beatty appeals his conviction and 50-month sentence after pleading

guilty to possession of a firearm by a convicted felon, in violation of 18 U.S.C.

§ 922(g)(1) (2012). Beatty’s counsel has filed a brief pursuant to Anders v. California,

386 U.S. 738 (1967), stating that there are no meritorious issues for appeal but

questioning whether the district court erred by increasing Beatty’s base offense level

based on a finding that Beatty had a prior felony conviction for a crime of violence.

Beatty has been notified of his right to file a pro se brief, but he has not filed one. We

affirm.

          Beatty did not attempt to withdraw his guilty plea in the district court, and thus we

review the Fed. R. Crim. P. 11 hearing for plain error. United States v. Martinez, 277

F.3d 517, 527 (4th Cir. 2002). To establish plain error, an appellant must demonstrate

“that an error (1) was made, (2) is plain (i.e., clear or obvious), and (3) affects substantial

rights. Even if an appellant satisfies these elements, we may exercise our discretion to

correct the error only if it seriously affects the fairness, integrity or public reputation of

judicial proceedings.” United States v. Strieper, 666 F.3d 288, 295 (4th Cir. 2012)

(citation, alteration, and internal quotation marks omitted).         Because we detect no

reversible error in the magistrate judge’s Rule 11 plea colloquy, we affirm Beatty’s

conviction.

          We review Beatty’s sentence for both procedural and substantive reasonableness

“under a deferential abuse-of-discretion standard.” Gall v. United States, 552 U.S. 38, 41

(2007). We “first ensure that the district court committed no significant procedural error,

                                                2
such as failing to calculate (or improperly calculating) the [Sentencing] Guidelines range,

. . . failing to consider the § 3553(a) factors, . . . or failing to adequately explain the

chosen sentence.” Id. at 51; see 18 U.S.C. § 3553(a) (2012). If there is no significant

procedural error, we then consider the sentence’s substantive reasonableness under “the

totality of the circumstances, including the extent of any variance from the Guidelines

range.” Gall, 552 U.S. at 51. We presume that a sentence within a properly calculated

Guidelines range is [substantively] reasonable, and a defendant can rebut this

presumption only “by showing that the sentence is unreasonable when measured against

the 18 U.S.C. § 3553(a) factors.” United States v. Louthian, 756 F.3d 295, 306 (4th Cir.

2014).

         Having carefully reviewed the record, we find no error in the district court’s

imposition of Beatty’s sentence. The district court properly calculated the advisory

Sentencing Guidelines range and sufficiently explained its reasons for imposing the

sentence Beatty received. Further, Beatty has not made the showing necessary to rebut

the presumption of reasonableness that we afford his within-Guidelines sentence.

         In accordance with Anders, we have reviewed the entire record in this case and

have found no meritorious issues for appeal. We therefore affirm the district court’s

judgment. This court requires that counsel inform Beatty, in writing, of the right to

petition the Supreme Court of the United States for further review. If Beatty requests that

a petition be filed, but counsel believes that such a petition would be frivolous, then

counsel may move in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on Beatty.

                                            3
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.


                                                                          AFFIRMED




                                          4